Citation Nr: 1822180	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), depression, and alcohol dependence.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, depression, and alcohol dependence.

3.  Entitlement to service connection for a disability manifested by diffuse joint and muscular pain and weakness, variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathic disorder, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for a bilateral shoulder disability, to include as due to herbicide agent exposure.

5.  Entitlement to service connection for a bilateral hip disability, to include as due to herbicide agent exposure.

6.  Entitlement to service connection for a bilateral knee disability, to include as due to herbicide agent exposure.

7.  Entitlement to service connection for a bilateral foot disability, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In a February 2014 private Disability Benefits Questionnaire (DBQ), the authoring psychologist opined that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his PTSD.

In response to the abovementioned TDIU claim raised by the record, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter in August 2014 notifying him of the evidence and information necessary to establish a claim for TDIU.  The August 2014 TDIU notice letter requested that the Veteran complete and return an enclosed TDIU claim form (VA Form 21-8940).  To date, the Veteran has not returned the completed TDIU claim form.  The AOJ did not adjudicate the claim for TDIU.  Where evidence is requested in connection with a claim for increase, and such evidence is not furnished within one year after the date of the request, the claim will be considered abandoned, and no action will be taken after the expiration of one year unless a new claim is received.  38 C.F.R. § 3.158 (a) (2017).  Therefore, the Board finds that the issue of entitlement to a TDIU is not currently before the Board and will not be further considered.


FINDINGS OF FACT

1.  PTSD, depression and alcohol dependence symptoms are most closely approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); there is no evidence of occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total social and occupational impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.

3.  The most probative evidence reflects that the Veteran was not exposed to herbicide agents during active service.

4.  A disability manifested by diffuse joint and muscular pain and weakness, variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathic disorder, was not present during active service or within one year of discharge from active service and is not otherwise etiologically related to any incident of service.

5.  The Veteran is not shown to have a bilateral shoulder disability that is causally related to active service.

6.  The Veteran is not shown to have a bilateral hip disability that is causally related to active service.

7.  The Veteran is not shown to have a bilateral knee disability that is causally related to active service.

8.  The Veteran is not shown to have a bilateral foot disability that is causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected PTSD, depression and alcohol dependence have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for sleep apnea, as secondary to service-connected PTSD, depression and alcohol dependence have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3.  A disability manifested by diffuse joint and muscle pain, variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathic disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

4.  A bilateral shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

5.  A bilateral hip disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

6.  A bilateral knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).

7.  A bilateral foot disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD, Depression and Alcohol Dependence

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD, depression and alcohol dependence disability is currently rated at 30 percent disabling under DC 9411 of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

During the pendency of the claim, the Veteran' PTSD has resulted in symptoms most generally consistent with a 30 percent rating, as well as the impairment indicated by the criteria for a 30 percent rating.  

Specifically, a February 2011 VA examination report reflects insomnia, depression, hypervigilance, anxiety and hopelessness.  It was noted that the Veteran has a good relationship with his wife, siblings and children.  He indicated that he has been working for the past 21 years at a water and sewer department.  His relationship with his supervisor and co-workers was described as good.  It was reported that he has not abused alcohol in 10 years.  Socially, it was noted that he has intermittent inability to perform recreation or leisurely pursuits because of loss of interest in activities.    

An April 2014 VA examination report reflects that the Veteran has a positive relationship with his wife/a supportive marriage, and a good relationship with his family, including two siblings, and his two adult children.  The Veteran reported having a couple of friends and enjoying outdoor activities, such as fishing and four-wheeling.  He reportedly moved to Montana three years ago after retirement and "loves the area."  It was noted that the Veteran experienced depressed mood, anxiety, chronic sleep impairment and mild memory loss.  

A February 2014 private DBQ reflects that the Veteran is socially isolated and only engages in social activities with his family.  He reportedly moved to Montana to become more socially isolated.  He indicated that his wife is his greatest support system.  He denied substance abuse and does not participate in mental health treatment.  It was also noted that he denied any current medical problems.  The examiner noted that the Veteran experiences depression, anxiety, suspiciousness, near constant depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty adapting to stressful settings, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, and intermittent inability to maintain activities of daily living, to include maintenance of personal hygiene.  The private psychologist who authored the February 2014 DBQ opined that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his PTSD.  

An August 2015 VA examination report reflects that the Veteran reported having a normal marriage and a few friends with whom he interacts.  It was noted that he has been married to his current wife for 25 years.  He indicated that he has trouble managing anxiety in group settings, but reported getting along great with everyone when he was employed.  It was noted that the Veteran experienced depressed mood, anxiety, chronic sleep impairment and mild memory loss.  It was also noted that the Veteran had not had any mental health treatment in the past four years.

Because the February 2014 DBQ reflects increased and more severe symptomatology than the remainder of the medical evidence of record, an addendum VA opinion was obtained in November 2015 in order to reconcile these inconsistencies.  The November 2015 VA addendum opinion report reflects that the Veteran is currently not in treatment and does not take medication for his PTSD.  Additionally, it was noted that there is no evidence that the Veteran was ever hospitalized for his PTSD or that it disrupted his occupational functioning.  In this regard, he reported a successful career at a water and sewer plant for over 20 years prior to his retirement (which was primarily prompted by physical health problems).  He was successful enough at that job to attain the position of "inspector" and the record reflects that before he was at that job, he was gainfully employed for 20 years.  It was noted that he is married and that all reports show it is a functional marriage.  Further, the record makes reference to a few friends.  Because this is the Veteran's fourth marriage, the examiner noted that there is evidence of interpersonal dysfunction.  An August 2011 VA treatment record was cited because at that time the Veteran reported that he felt better than he had in a long time.  Further, it was noted that the Social Security Administration disability records reflect that the Veteran's PTSD contributed to his social and occupational impairment, mostly in terms of exacerbating his physical symptoms.  The VA examiner noted that the February 2014 private psychologist's assessment regarding why the Veteran moved to Montana (namely, to isolate himself) is contradicted by previous notes (December 2010, January 2011, and April 2011 VA treatment records) that show he was moving for the climate, to be closer to family, and to pursue leisure activities.  Also noted was that the February 2014 DBQ reflects a greater degree of social impairment/isolation than the remaining evidence (in that the Veteran's has actually reported having some friends).  In conclusion, the November 2015 VA addendum opinion reflects that the Veteran does not seem to be significantly impaired due to his PTSD.  He has been able to form stable relationships and maintain gainful employment since service until he retired.  The examiner concurred with prior VA examiner's opinions who opined that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).   

After a review of the record, the Board finds the Veteran's PTSD more nearly approximates a 30 percent rating throughout the initial appeal period, and a higher rating is not warranted.  In this regard, the medical evidence of record reflects that the Veteran complained of, and/or manifested symptoms such as, irritability, difficulty with sleep, intrusive thoughts or memories, hypervigilance, mild memory loss, and feeling depressed and anxious.  (While the February 2014 private DBQ reflects more severe symptoms, the Board notes that these more severe findings are not supported by the other medical evidence of record, and as such, to the extent these findings are contradicted by the remaining evidence, they are not considered representative of the Veteran's overall disability picture.)  

Nonetheless, despite the Veteran's PTSD symptoms noted above, the medical evidence of record also reflects that the Veteran was generally functioning satisfactorily throughout the initial evaluation period.  For example, all of the medical evidence reflects that the Veteran was alert and oriented; he exercised good judgment, with fair insight; his thoughts and speech were clear; and that he was well groomed or neatly dressed.  Notably, even the February 2014 DBQ does not contradict these findings, and reflects normal speech, goal-directed thought processes, unimpaired judgment, and normal concentration and attention. 

Moreover, all VA examiners summarized the Veteran's occupational and social impairment as an occupational and social impairment occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  During all examinations, the Veteran, in describing his family relationships, reported that his current marriage (of 25 years) was good.  He also stated that he had a good relationship with his siblings and adult children.  With respect to social relationships, the Veteran stated that he was not very involved in his community; however, it was noted that he loves the area where he is living and he has two friends with whom he socialized.  Additionally, despite some evidence of difficulties in crowds/social anxiety, he reported enjoying fishing and four-wheeling.  VA treatment records from December 2010, January 2011 and April 2011 reflect that the Veteran was excited to move to Montana where he looked forward to enjoying the outdoor activities.  Also, importantly, the August 2015 VA examiner specifically noted that the Veteran displayed no behaviors or mannerisms which would impact social functioning.  The August 2015 VA examination report further notes that Veteran reported good relationships with his supervisor and coworkers when he was employed.  (He was reportedly retired, and the preponderance of the evidence shows that he reported having physical difficulties which impacted his ability to work.  He did not report any difficulty with work related to his service-connected PTSD, depression, and alcohol dependence.  To the extent the February 2014 private DBQ reflects otherwise, its probative value is inherently discounted.)

Finally, the preponderance of the medical evidence of record shows that the Veteran consistently denied having any suicidal or homicidal ideation, hallucinations or delusions, or committing any acts of violence towards property or persons during the initial evaluation period.  Despite some of the contrary findings in the February 2014 private DBQ (which, as noted above, were disputed by the November 2015 VA addendum opinion report) the Veteran has been shown to be able to maintain stable relationships, and his thought processes, attention and concentration are unimpaired.  (The April 2014 VA examination report indicates that any report of concentration difficulties is related to the Veteran's physical pain problems.)  Additionally, any impairment of memory has been clinically characterized as only mild.  (The February 2014 DBQ reflects that the Veteran's memory is seriously impaired and he is unable to recall basic information.  This is not supported by the August 2015 examination, which was conducted subsequently.  As such, it is not given any significant probative value.)  Further, the Veteran does not have panic attacks weekly or more often; he also does not have impaired judgment, impaired abstract thinking or circumstantial, circumlocutory or stereotyped speech.  In sum, the evidence shows that any impairment due to the service-connected PTSD, depression and alcohol dependence, is compensated for by the current 30 percent rating.

At no time during the initial evaluation period has the Veteran's PTSD disability picture shown any evidence of occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total social and occupational impairment, due to any of his PTSD symptoms.  Therefore, his service-connected PTSD, depression and alcohol dependence disability most nearly approximates a 30 percent disability rating.  As such, a higher rating is not warranted, and the appeal is denied.

Service Connection

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea

The evidence establishes that the Veteran currently (during the period of the claim) has obstructive sleep apnea.  VA treatment records from January 2011 note a diagnosis of sleep apnea for which the Veteran uses a CPAP machine nightly.  As such, the requirement of a current diagnosis met.

Additionally, service connection for PTSD was granted in the February 2013 rating decision on appeal.

In support of his claim, the Veteran has provided a May 2016 DBQ from a private treatment provider, H. Skaggs, M.D., which contains an opinion that the Veteran's service connected PTSD aided in the development of and permanently aggravates his sleep apnea.  Dr. Skaggs noted that medical research shows PTSD and other psychiatric disorders are commonly associated with obstructive sleep apnea.  There is no contrary medical opinion of record.   

Under the circumstances, the Board could remand the case for a medical opinion.  However, the Board finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159 (c)(4) cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this case, the record reflects that the Veteran has a diagnosis of sleep apnea, which has been attributed to his service-connected PTSD.  There is no medical opinion against the claim.  As such, service connection for sleep apnea is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Polymyalgia Rheumatica

The Veteran contends that service connection is warranted for a disability manifested by diffuse joint and muscular pain and weakness, which has been variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathic disorder, because it is due to herbicide exposure during service.  It is not entirely clear how the Veteran feels he was exposed to herbicides.  However, a review of the record reflects that according to his DD-214, he received the Vietnam Service Medal.  Under the "Remarks" section of the DD-214 it was noted "Served in Vietnam."  Service Personnel Records do not reflect any service in the Republic of Vietnam.  The Veteran's service personnel and treatment records show that he served aboard the USS Midway (CVA-41).  The Veteran's service personnel and treatment records do not indicate that the Veteran was ever physically present in the Republic of Vietnam or in the inland waterways of Vietnam during active duty service. 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted diabetes manifested to a degree of ten percent or more, that Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309.  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); see 66 Fed. Reg. 23,166 (May 8, 2001). 

Recently, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation excluding certain bays and harbors, including Da Nang Harbor, from the regulatory definition of inland waterway was arbitrary and capricious.  VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  VA has determined that these harbors are not inland waterways because they are open to the sea with extensive entry distance for easy access; they are not connected to a major inland river; they are not long or narrow; they have a deep water channel for easy ship anchorages, and they have no historical evidence of extensive Agent Orange aerial spraying.  VA has also established a list of ships that traveled on inland waterways, docked to a pier or the shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.

Further, VA's Compensation Service has identified a number of Navy and Coast Guard ships that meet these requirements, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The USS Midway is not among the vessels identified on any of these lists.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicides (last updated June 15, 2016).

Regarding the Veteran's any assertion of herbicide exposure in the Gulf of Tonkin, despite the Court's holding in Gray, the Board finds the Gulf of Tonkin could not qualify as an inland waterway, as it is a large, open body of ocean water, and herbicides were not sprayed over offshore waters.

The weight of the evidence therefore does not establish that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  While the Veteran was awarded the Vietnam Service Medal, this medal recognizes service aboard USS Midway and participation in military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The weight of the evidence also does not establish that the Veteran set foot in Vietnam or had service in the inland waters. 

In any event, myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy, and myelopathic disorder are not diseases for which presumptive service connection is warranted on the basis of exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, the Veteran is not eligible for the presumption of Agent Orange exposure pursuant to 38 CFR § 3.307(a)(6)(iii).

Regarding service connection on a direct basis, the private treatment records from October 2002 reflect a possible diagnosis of polymyalgia rheumatica.  An April 2003 private treatment record reflects a diagnosis of suspected polymyalgia rheumatica.  A September 2003 private treatment record notes a diagnosis of polymyalgia rheumatica.  In contrast, a November 2003 letter from a private rheumatologist reflects that the Veteran has inflammatory arthritis, not polymyalgia rheumatica.  A January 2011 VA treatment records reflect a diagnosis of myalgia and myositis, and recognizes a historical diagnosis of polymyalgia rheumatica for the same symptoms.  A December 2010 VA rheumatology consult notes the Veteran's 10 year history of diffuse muscle weakness and aching.  The diagnosis was diffuse myalgia.  Various VA treatment records from November 2011 reflect diagnoses of fibromyalgia, seronegative inflammatory myopathy and myelopathic disorder regarding the symptoms previously diagnosed as polymyalgia rheumatica.  As such, a current disability is shown.

Next, service treatment records are negative for complaints, diagnoses, or treatment for any of the above disabilities (diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder).  According to the July 1972 service separation examination report, examination of the spine, upper extremities, and lower extremities were normal, as was overall musculoskeletal examination.  Such absence of findings or treatment for any related musculoskeletal disability/diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not have characteristic manifestations of such claimed disability during service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011).  For these reasons, the service treatment records also do not support a finding of diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder or other musculoskeletal disability during service.

Further, the evidence demonstrates that symptoms of this diffuse joint and muscular pain and weakness, variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder, have not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, any such allegations are outweighed by the medical evidence of record.  For example, private treatment records from October 2002 reflect a one month history of progressive weakness, stiffness and pain in all extremities.  A January 2003 private treatment record notes a five month history of generalized stiffness and soreness, predominately in the shoulders and lower extremities.  A May 2010 private treatment record reflects that the Veteran was seen for evaluation of his myalgias and arthralgias, which have been present for eight years.  As such, even the Veteran's own statements as described above weigh against a finding that diffuse joint and muscular pain and weakness variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder manifested within one year following service.  The earliest post-service medical evidence of any of these claimed disabilities on appeal is an October 2002 private treatment records noting the Veteran's one month history of weakness, pain, and stiffness of the extremities.  
 
Further, the weight of the competent evidence of record does not demonstrate that the currently-diagnosed diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder is otherwise related to or caused by service.  Importantly, the Board finds probative that, when the Veteran sought treatment for pain, weakness, stiffness and other joint/muscular complaints after service, he did not attribute his pain, etc. to any event, injury, or disease in service.  Instead, the Veteran has attributed the onset of his varying pain, related joint/muscle complaints to post-service events and occurrences or otherwise did not describe any injury or event it may have been related to.  (An October 2002 private treatment record noting the initial onset of right arm pain one month earlier only references the Veteran's physical activity in Montana over the 10 days prior to the onset of pain.)  Moreover, the Board also finds probative that none of the Veteran's treating physicians have attributed or even suggested that his complaints may be the result of service, to include any exposure to toxins or chemicals therein.  In fact, there is no medical evidence or opinion of record that relates the Veteran's various complaints of pain, etc. to his military service.

In this regard, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim; however, there is no competent evidence that indicates or suggests that his claimed disability, variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder, was incurred in or is otherwise related to his military service, including the claimed herbicide exposure therein.  As such, and in light of the lack of any related findings in the service treatment records as well as the lack of findings of any herbicide exposure, the Board finds that remand for a VA examination is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In its analysis, the Board has considered the statements of the Veteran linking his various complaints of diffuse joint and muscular pain and weakness, variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder to his military service, specifically his exposure to herbicides.  In this regard, the Veteran is competent to report the events that occurred during service, as well as his symptoms and when those symptoms began.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to attribute his current symptoms to any instance of his military service, as he has not demonstrated that he is an expert in determining the etiology of these complaints and is a layperson in this regard.  The question of the etiology of the Veteran's variously diagnosed claimed disability is a complex medical question that requires medical expertise.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his claimed disability and his opinion on this question is not probative or sufficient to trigger VA's duty to provide a medical examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).

Therefore, as there is no credible or probative evidence linking the Veteran's claimed disorder to any disease, injury, or incident of service, including exposure to herbicides, service connection for a disability variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Disabilities of the Shoulders, Hips, Knees, and Feet

The Veteran maintains that he has disabilities of the shoulders, hips, knees, and feet that are related to service.  He has not indicated how any of these claimed disabilities is related to service other than due to herbicide exposure.

As previously noted, the record does not reflect that the Veteran was exposed to herbicides during service.  

The service treatment records do not reflect that the Veteran complained of or sought treatment for any shoulder, hip, knee, or foot problems; nor do they reflect that he was diagnosed with any disability of the shoulders, hips, knees, or feet.  Instead, as noted, the Veteran has reported that his bilateral shoulder, hip, knee, and feet pain, weakness and stiffness began after service and this assertion is corroborated by the post-service medical evidence.  

Additionally, according to the VA and private treatment records of record, there is no specific complaint or diagnosis of any disability of the shoulders, hips, knees, or feet, apart from the generalized arthralgias and muscle weakness associated with the claim denied above.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection, whether on a direct or secondary basis, is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

The Veteran asserts that he has disabilities of the shoulders, hips, knees and feet which are related to service; however, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the diagnosis and etiology of the medically complex disorder of arthritis or another disability of these joints.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  

For these reasons, and based on the record, the competent, credible, and probative evidence weighs against a finding of the existence of any disability of the shoulders, hips, knees, and feet, apart from the claimed disability manifested by diffuse joint and muscular pain and weakness, variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder, which, as discussed above, has been denied.  Therefore, the preponderance of the evidence is against the Veteran's claims for service connection for disabilities of the shoulders, hips, knees, and feet.  The benefit of the doubt doctrine is therefore not for application with regard to these claims, and the appeals are denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Finally, regarding all claims, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD, depression, and alcohol dependence is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, depression, and alcohol dependence is granted.

Entitlement to service connection for a disability manifested by diffuse joint and muscular pain and weakness, variously diagnosed as diffuse myalgia, myositis, polymyalgia rheumatica, inflammatory arthritis, fibromyalgia, seronegative inflammatory myopathy and myelopathyic disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a bilateral shoulder disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a bilateral hip disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a bilateral knee disability, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a bilateral foot disability, to include as due to herbicide exposure, is denied.




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


